NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5375-15T2

SEUNG YON CHOI and
GERALD J. KEANE on behalf
of E.K., a Minor as Guardian
Ad Litem, and SEUNG YON CHOI,
and GERALD J. KEANE, individually,

        Plaintiffs-Appellants,

v.

HUNTERDON COUNTY YMCA, INC.,
MICHAEL TRIANIO, CHRIS NALLEN,
ALEX BAKER, ERICA CROAT, THE NEW JERSEY
PROFESSIONAL GOLFERS ASSOCIATION, INC.,
JAMES MULLEN,

        Defendants,

and

THE PROFESSIONAL GOLFERS ASSOCIATION, INC.,

        Defendant-Respondent.

_______________________________________________

              Submitted September 19, 2017 – Decided November 1, 2017

              Before Judges Yannotti and Leone.

              On appeal from Superior Court of New Jersey,
              Law Division, Hunterdon County, Docket No. L-
              0159-14.
            Carter, Van Rensselaer and Caldwell, attorneys
            for appellant (William J. Caldwell, on the
            brief).

            Cascio & Capotorto, attorneys for respondent
            (Jeffrey A. Savage, on the brief).

PER CURIAM

       This action arises out of injuries sustained by a five-year-

old girl, E.K., while attending a golf camp.        Plaintiffs, E.K.'s

parents Seung Yon Choi and Gerald J. Keane, brought suit on their

own behalf and on behalf of E.K.       They appeal from a June 28, 2016

order granting summary judgment to defendant Professional Golfers

Association of America, Inc. (PGA).       We affirm.

                                 I.

       In the summer of 2013, plaintiffs enrolled E.K. in a summer

"Golf Camp" offered by defendant Hunterdon County YMCA, Inc.

(YMCA).    The YMCA summer camp brochure's description of the Golf

Camp    stated    that   "PGA   (Professional      Golf     Association)

Professionals will provide a friendly and relaxing environment

where your child can learn the fundamentals of" golf, and that

"campers will spend half of the day with PGA professionals playing

golf[.]"     The PGA's logo was displayed above the description of

the Golf Camp in the brochure.

       On July 27, 2013, E.K. was accidentally struck in the mouth

by a golf club swung by another minor child.              E.K. sustained


                                   2                             A-5375-15T2
injuries to her face and mouth including the loss of multiple baby

teeth.

      Plaintiffs filed suit against multiple defendants including

the   YMCA   and   several   of   its       employees;   Chris   Nallen,   the

professional golfer hired as an instructor at the camp; the parents

of the minor child that hit E.K. with the golf club; the New Jersey

Professional Golfers Association, Inc. (NJPGA); the New Jersey

Golf Foundation, Inc. (NJ Golf Foundation); the PGA Foundation;

and the PGA.   In their amended complaint, plaintiffs alleged that

E.K. would not have been injured but for the negligent supervision

of the Golf Camp and the campers.              Plaintiff also alleged that

Nallen was a member, official, agent, servant, or independent

contractor of the PGA, that the PGA had a duty to ensure Nallen

would properly supervise the Golf Camp, and that the PGA was an

independent contractor of the YMCA.

      The PGA filed a motion for summary judgment.           The motion was

denied on January 28, 2016, because discovery had not yet been

completed and the court wanted to give plaintiffs the opportunity

to develop their claim against the PGA.            Plaintiffs then settled

with the NJPGA, NJ Golf Foundation, Nallen, and the YMCA and its

employees.    After the close of discovery, the PGA filed a renewed

motion for summary judgment, arguing that it owed no duty of care



                                        3                             A-5375-15T2
to plaintiffs.        On June 28, 2016, Judge Michael F. O'Neill granted

the PGA's renewed motion for summary judgment.                Plaintiffs appeal.

                                       II.

      Summary    judgment       must   be    granted     if    "the       pleadings,

depositions, answers to interrogatories and admissions on file,

together with affidavits, if any, show that there is no genuine

issue as to any material fact challenged and that the moving party

is entitled to a judgment or order as a matter of law."                     R. 4:46-

2(c).     The court must "consider whether the competent evidential

materials presented, when viewed in the light most favorable to

the   non-moving       party,    are   sufficient   to    permit      a    rational

factfinder to resolve the alleged disputed issue in favor of the

non-moving party."        Brill v. Guardian Life Ins. Co. of Am., 142
N.J. 520, 540 (1995).           "[T]he court must accept as true all the

evidence which supports the position of the party defending against

the   motion    and    must   accord   [that   party]    the    benefit      of   all

legitimate inferences which can be deduced therefrom."                    Id. at 535

(citation and internal quotation marks omitted).

      An appellate court "review[s] the trial court's grant of

summary judgment de novo under the same standard as the trial

court."    Templo Fuente De Vida Corp. v. Nat'l Union Fire Ins. Co.,

224 N.J. 189, 199 (2016).         We must hew to that standard of review.



                                         4                                   A-5375-15T2
     Based on our standard of review, we affirm substantially for

the reasons set forth in Judge O'Neill's thoughtful and well-

reasoned decision issued on June 28, 2016.        We add the following.

                                 III.

     "[A] negligence cause of action requires the establishment

of four elements: (1) a duty of care, (2) a breach of that duty,

(3) actual and proximate causation, and (4) damages."                 Jersey

Cent. Power & Light Co. v. Melcar Util. Co., 212 N.J. 576, 594

(2013).    "The determination of the existence of a duty is a

question of law for the court."     Petrillo v. Bachenberg, 139 N.J.
472, 479 (1995).    "Under respondeat superior, an employer can be

found liable for the negligence of an employee causing injuries

to third parties, if, at the time of the occurrence, the employee

was acting within the scope of his or her employment."             Carter v.

Reynolds, 175 N.J. 402, 408-09 (2003).         To establish liability, a

plaintiff must show "that a master-servant relationship existed."

Id. at 409.   "If no master-servant relationship exists, no further

inquiry need take place because the master-servant relationship

is sine qua non to the invocation of respondeat superior."               Ibid.

     The   record   indicates   Nallen   was    hired   by   the    NJ   Golf

Foundation as an independent contractor to run the YMCA's Golf

Camp.   The NJ Golf Foundation paid Nallen $2700 for his services,

which was reflected in an IRS form 1099-MISC used for reporting

                                   5                                 A-5375-15T2
income paid to independent contractors.              The PGA is not mentioned

in the agreement signed by the YMCA and the NJPGA.                  Plaintiffs

failed to offer any evidence that would show, or even create a

genuine dispute of fact, that Nallen was in a master-servant

relationship with the PGA.        We agree with the trial court that a

master-servant relationship was not established merely because

Nallen was a professional golfer who had competed in PGA events

as a member of the PGA.      See Basil v. Wolf, 193 N.J. 38, 62 (2007)

(a principal is generally immune from liability for the negligence

of an independent contractor).

                                        IV.

      Plaintiffs argue that even if Nallen was an independent

contractor, liability can still be imposed under the doctrine of

apparent authority or agency.           See Sears Mortg. Corp. v. Rose, 134
N.J. 326, 337-38 (1993).         "If a principal cloaks an independent

contractor with apparent authority or agency, the principal can

be held liable as if the contractor were its own employee if it

held out the contractor to the plaintiff as its own servant or

agent."    Basil, supra, 193 N.J. at 63.             Liability may be imposed

on   the   principal     based   upon    "apparent     authority"   when     "the

principal's actions have misled a third-party into believing that

a    relationship   of    authority      in   fact    exists."      Mercer     v.

Weyerhaeuser Co., 324 N.J. Super. 290, 317 (App. Div. 1999).

                                         6                             A-5375-15T2
Liability arises if "the principal has by his voluntary act placed

the agent in such a situation that a person of ordinary prudence,

conversant with business uses, and the nature of the particular

business, is justified in presuming that such agent has the

authority to perform the particular act in question."         Id. at 318

(citation omitted).

     To satisfy its burden of establishing the apparent authority

or apparent agency relationship, plaintiffs had to establish: "(1)

that the appearance of authority has been created by the conduct

of the alleged principal and it cannot be established 'alone and

solely by proof of [conduct by] the supposed agent,' (2) that a

third party has relied on the agent's apparent authority to act

for a principal, and (3) that the reliance was reasonable under

the circumstances."    Ibid. (citations omitted).

     Plaintiffs seek to impose liability on the PGA based on the

use of the PGA logo and references to the PGA in the YMCA's summer

camp brochure.   In Mercer, we reversed summary judgment granted

to Weyerhaeuser, a large building and lumber supply company,

because "[t]here was no dispute that Weyerhaeuser authorized [the

home builder] to use its logo on [the home builder's] business

cards,   brochures,   press   lists,   correspondence   and   newspaper

advertisements at the time that plaintiffs purchased their homes."

Mercer, supra, 324 N.J. Super. at 321.         As such, there was a

                                   7                             A-5375-15T2
factual dispute over "whether plaintiffs relied on Weyerhauser's

conduct (lending [the home builder] its name and logo for marketing

purposes) in deciding to purchase these homes[.]"           Id. at 319.

      By contrast, there was no evidence of voluntary conduct on

the part of the PGA to create an appearance that the YMCA or Nallen

had authority to act for the PGA.       Indeed, there was no evidence

the   PGA   was   involved   in   any   aspect   of   the    planning     or

administration of the YMCA's camp.      There was no evidence the PGA

was even aware of the use of its logo or name in the YMCA's

brochure prior to this lawsuit, let alone that it authorized its

use for the YMCA's marketing purposes.       Again, the appearance of

authority "cannot be established 'alone and solely by proof of

[conduct by] the supposed agent[.]'"         Mercer, supra, 324 N.J.

Super. at 318 (citations omitted).1

      Moreover, the PGA did not hold Nallen out as its agent or

employee.   Indeed, there was no evidence the PGA was involved in

any aspect of the planning or administration of the YMCA's camp.

Thus, plaintiffs, unlike the plaintiffs in Mercer, have failed to

meet their burden to show apparent authority.         Therefore, we need




1
  The PGA asserts the use of its logo was apparently authorized by
the NJ Golf Foundation or the NJPGA, which contracted with the
YMCA. Plaintiffs have not shown those entities were alter egos
of the PGA.

                                    8                              A-5375-15T2
not address whether plaintiffs relief on the alleged apparent

authority, or whether that reliance was reasonable.

    Affirmed.




                               9                      A-5375-15T2